487 F.2d 342
UNITED STATES of America, Plaintiff-Appellee,v.James Edward WEEKS, Defendant-Appellant.
No. 73-2362. Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 21, 1973.

N. P. Callahan, Jr., Birmingham, Ala.  (Court-appointed), for defendant-appellant.
Wayman Sherrer, U. S. Atty., Stephen Salter, Asst. U. S. Atty., Birmingham, Ala., for plaintiff-appellee.
Before BELL, GODBOLD and GEE, Circuit Judges.
PER CURIAM:


1
The principal issue raised in this appeal is whether in-court identifications were tainted by pre-trial photographic displays.  The record contains substantial evidence that the photographic identification procedure did not "give rise to a very substantial likelihood of irreparable misidentification," Simmons v. United States, 1968, 390 U.S. 377, 384, 88 S.Ct. 967, 971, 19 L.Ed.2d 1247, 1253, and that the in-court identifications were based on observation of the appellant during the crime.  We need not reach this issue, however, because it was not preserved for appeal by appropriate objection during the trial.  The admission of the in-court identification being free of plain error, and appellant's other points of appeal being without merit, the judgment of the court below is therefore


2
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409